PLATT, District Judge.
The merchandise in question was invoiced as yams. It was imported from China. ' It was assessed' for ‘duty at 25 pe'r cent, ad valofem under paragraph $57, tariff act of 1897, .as “vegetables in their natural state.” The importers claim free éntry under paragraph 704 providing', for’“yams.” '
For a great many years and under several*.tariff-acts “yams” have been found upon the free list without, words of-qualification.. In the' act of 1897. paragraph .704 expresses the .will of Congress. We are therefore bound to assume that for a long time our Legislature has. carried in its mind some particular, article which it was thought best to admit to ou.r commerce without duty. It is in evidence in this case that the merchandise in dispute 'has been imported from China for more than 15 years, and when given an English name has always been called a “yam” in the trade which-deals in it. It is also in evidence that no other vegetable called a “yam” had been imported from any foreign country prior to-1897. This merchandise b.eing the only-for-■ eign article presented at 'our ports,'and being exclusively -dealt in' byChinese dealers among their own people, all testimony about our,do- . mestic yams is immaterial. _ When we depart from (radie and go to science, it -happens curiously- enough that the domestic 3ram is. not, sci-' entifically, .a yam at all.* I am unable to rid myself of the strongly rooted impression that Congress in a kindly moment,.-now obscured by time, offered our Chinese neighbors the hospitality of the ports for this very, merchandise, which admittedly is connected with' the yam *319bean, and 'is in common parlancé by a natural transference quite as properly called a “yám” as the domestic variety.
The decision of the Board of General Appraisers is reversed.